      Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 1 of 24


                                                                            U.S. DtpaltDlent or Homdand s«u riry
                                                                            Washill{ltoo. DC '.?M:!8




                                                               -            Homeland
                                                               ?«."° ,~,l   Security
                                         March 20, 2019


The Honorable Patrick M. Shanahan
Secretary of Defense (acting)
1000 Defense Pentagon
Washington, DC 20301-1000

Dear Acting Secretary Shanahan:

         Thank you for the ongoing support provided by the dedicated men and women of the
Department of Defense (DoD) in helping to secure the Nation's borders during this time of
National Emergency. Border Security is National Secwity. DoD's contributions to the national
effort to address the historic surge in illegal migration along the southwest border are of the
utmost imponance now and will continue to be going forward. I cannot overstate my
appreciation for your support.

       lb.is letter provides the following information regarding your request of
February 18, 2019, to support your evaluation of the use of authorities under 10 U.S.C § 2808:

•   A prioritized list of proposed border construction p rojects that will improve the effectiveness
    and efficiency of DoD personnel supporting Customs and Border Prote(:tioo (CBP) in
    securing the southern border;
•   A description of the prioritization methodology and supporting statistics; and
•   Our analysis of the impact of construction on the effectiveness and efficiency of the border
    security mission.

         On February 15, 2019, the President issued a Proclamation on Declaring a National
Emergency Concerning The Southern Border ofthe United Stares. The proclamation states that
"the current situation at the southern border presents a border secwity and humanitarian crisis
that threatens core national security interests and constitutes a national emergency." In order to
provide "additional authority to the Department of Defense to support the Federal Government's
response to the emergency at the southern border," the President declared "that this emergency
requires use of the Anned Forces and, in accordance with section 301 of the National
Emergencies Act (50 U .S.C. 1631 ), that the construction authority provided in section 2808 of
title 10, United States Code, is invoked and made available, according to its terms, to the
Secretary of Defense and, at the discretion of the Secretary of Defense, to the Secretaries of the
military departments."




                                                                     I I!UHi111 IUIIII
                                                                     ·· OS0002762-19tCM0003393':19 ··




                                                                    FY19 2808 Administrative Record - 0234
        Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 2 of 24


The Honorable Patrick M. Shanahan
Page 2

        The Department of Homeland Security (DHS) continues to face a surge of migrant
activity at the border as wen·as drug and human trafficking. This surge. including the recent
phenomenon of large groups of migrants organized into caravans, has placed a tremendous strain
on CBP's limited resources. Apprehending and addressing the hwnanitarian issues presented by
these large groups pulls frontline personnel away from regular border enforcement activity,
thereby placing border security at risk. Further. this surge is diverting critical homeland se.curity
resources away from high priority threats and hampering our efforts to stop transnational
criminal organizations (TCO) from compromising our Nation's sec.urity. In response to recent
requests for assistance from my Department. DoD has provided services and resources to
improve national security by aiding the border security mission .

        DoD has provided critical support to the border security mission whic.h has been
instrumental in making both agents and troops on the ground more efficient by providing the
crucial situational awareness. This situational awareness makes agents and troops more effective
by allowing OHS and DoD to focus resources in areas with greater threats. The engineering
support DoD provides is essential to designing and constructing roads for improved access both
to, and laterally along the border. DoD has provided suppo11 with other projects such as
construction of infrastructure that impedes and denies the illegal entrant.s the ability to enter the
United States easily. DoD protection suppo11 assists as a force multiplier by providing a visual
deterrent to contemplated hostile actions by bad actors against CBP personnel and deters
attempted breaches of the international boundary.

       DHS continues to need suppon frQm the anned forces to accomplish our Homeland
Security mission. To enhance the effectiveness and efficiency of the anned forces support, I
recommend construction to extend the border barrier system.

Prioritized List of Proposed Construction Projects that DHS Believes Will Improve the
Effectiveness and Efficiency of DoD Personnel Supporting CBP in Securing the Southern
Border:

Project Areas
Priority projects in order of effectiveness:

    •   San Diego Sector Priority 4:
            • Approximately LS miles of new primary pedestrian fence system starting 3.6
               miles east of the Otay Mesa Port of Entry (POE) extending east.
            • Approximately 2 miles of new secondary pedestrian fence system starting 3.6
               miles east of the Otay Mesa POE extending east.
    •   El Centro Sector Priority 5:
            • Approximately l mile of new secondary pedestrian fence system starting 0.5 mile
               west of Calexico West POE extending 1 mile east of the Calexico West POE.




                                                                     FY19 2808 Administrative Record - 0235
       Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 3 of 24



The Honorable Patrick M. Shanahan
Page 3


   •    Yuma Sector Priority 6:
           • Approximately I mile new primary pedestrian fence system starting at Andrade
               PO£ and extending half m ile west of monument marker 206, then resuming east
              of the Colorado River and extending south one mile.
           • Approximately 2 miles new secondary pedestrian fe nce system starting half mile
              east of monument marker 208 and extending east to the Colorado River then
               resuming on the east side of the Colorado river and extending south for
               approximately one mile.
   •    Laredo Sector Priority 7:
           • Approximately 52 miles new primary pedestrian fence system starting extending
               form Laredo-Columbia Solidarity POE North West for approximately 52 miles
               along the Rio-Grande River.
   •    El Paso Sector Priority 8:
            • Approximately 6 miles new primary pedestrian fence system in place of existing
               vehicle barriers starting 1.5 miles west of monument marker 64 and extends 2
               miles east of monument marker 63.
            •   Approximately 6 miles new secondary pedestrian fence system starting 1.5 miles
                west of monument marker 64 and extends 2 miles east of monument marker 63 .
   •    El Centro Sector Prio rity 9:
            • Approximately 12 miles new secondary pedestrian fence system starting 1.5 miles
               west of monument marker 223 and ending at monument marker 221 and resume s
               I mile east of Calexico West POE and extends for 3 miles.
   •    Yuma Sector Priority IO & 27 :
            • Approximately 3 1 miles new secondary pedestrian fence system on the Barry M.
               Goldwater Range.
   •    Yuma Sector Priority I 0:
            •  Approximately 0.5 miles new primary pedestrian fe nce system starting 6 miles
               nonh of the San Luis POE and extends south approximately a half mile.
            • Approximately 7 miles new primary pedestrian fence system in place of existing
               vehicle barriers starting 6 miles south of monument marker 206 and extending 8
               mile south along the Colorado River.
            • Approximately 20 miles new and replacement secondary pedestrian fence system
               starting at monument marker 209 ex.tending to half mile ea-st of monument marker
               208 and reswning 1 mile south of monument marker 206.
   •     San Diego Sector Priority 11:
            • Approximately 3 mjles new secondary pedestrian fence system starting 2 miles
                west ofTecate POE and extends to 1.5 miles eastofTecate POE.
   •     Laredo Sector Priority 12:
            • Approximately 75 miles new primary pedestrian fence system staning l mile
                North East of Laredo - Texas Mexican Railway International Bridge POE and
                extends 75 miles south.




                                                               FY19 2808 Administrative Record - 0236
       Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 4 of 24



The Honorable Patrick M. Sbanahan
Page4

        OHS has determined that border barriers are most effective when constructed as part of a
system, anchored by the barrier. such as pedestrian fencing. which includes a linear ground
detection system, and complemented with lighting with imbedded cameras and roads. ln areas
protected by both primary and secondary barriers. the road sits between the physical barriers.
These interdependent investments are engineered to alter the border environment in support of
achieving operatjonal control of the border and defending national security by achie'ving two
objectives.

   •    Prevent and deter people from attempting illegal entry by convincing would-be entrants
        through visual indices that they cannot successfully cross through the system without
        being immediately detected and apprehended~and
   •    Contain and deny those who remain undeterred and prevent them from passing through
        the system or enforcement zone, thereby enabling U.S. Border Patrol (USBP) agents to
        bring the cross-border incursion to a successful law enforcement resolution.

        This comprehensive system has proven extremely effective in deterring and impeding
illegal crossings into the United States. For the first quarter of fiscal Year 20 l 9. San Diego, the
only area with a robust system described above, interdicted known cross-border illicit activity
95 percent of the ttme. To that end, DHS recommends that DoD construct border barrier systems
to include, and within the Project Areas sec forth above: '(I) new primary and/or secondary
pedestrian fencing that includes a linear ground detection system; (2) replacement of existing
vehicle barriers or dilapidated pedestrian fencing with new pedestrian fencing; (3) roads: and (4)
lighting with imbedded cameras.

       The new pedestrian fencing includes a linear ground detection system, which is intended
to, among other functions, alert USBP agents when individuals anempt to damage, destroy or
otherwise harm the barrier. The road construction includes the construction of new roads and the
improvement of existing roads. The recommended lighting has an irnbedded camera that works
in conjunction with the pedestrian fence, and it must be supported by grid power.

        Given DHS's experience and technical expertise, OHS plans to coordinate closely with
DoD throughout project planning and execution on such matters as design specifications, barrier
alignment and location, and other aspects of project planning and execution to support barrier
construction. OHS requests the opportunity to provide concUITence on final barrier al ignments
and designs. As much of the proposed construction is new rather than replacement, this
coordiJ1ation will be especially critical to ensure- USBP and DoD requirements can be met to the
extent possible without adversely impacting locaJ communities.

Prioritization and Sequencing Methodology

       As a componentofCBP, the USBP conducts its mission between POEs in varied and
diverse operational environments. In so doing, the USBP has identified 12 master capabilities,
executed through a combination of personnel. infrastructure. and technology, as a requirement to
achieving operational control of the border. It is important to note that gaining operational
control of the border will reduce DHS's requirement for DoD support.




                                                                   FY19 2808 Administrative Record - 0237
     Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 5 of 24


The Honorable Patrick M. Shanahan
Page 5

        The most important of these critical capabilities is impeding and denying (I&D) unla""ful
entry, provided primarily through the use of man-made barriers like pedestrian fencing for the
purpose of deterring, containing, and/or inttrdicting illicit activity. The USBP has utilized
barriers to successfully support its mission for many years. In order to deploy J&D capability
where it would have the greatest positive impact to border security, and by extension, national
security, and to ensure the deployments addressed currentthreats, USBP developed a
prioritization methodology to inform barrier investments.

        The methodology prioritizes barrier requirements by assessing variables in three pillars
- Strategic Objectives, Border Census, Construction and Engineering Feasibility - and relies
on the subject matter expertise of seasoned agents and field commanders. The process does not
base priorities on any single variable, such as apprehensions or vanishing point, which is the
amount of time someone crossing the border unlawfully generally has before they have access to
shelter and/or transport. Instead, it considers the cumulative sc-0.ring across all three pillars as
well as information provided through operational review. The result is a comprehensive decision
support methodology that is both iterative and evolving; considering the latest available data and
incorporating past lessons learned.

Figure I: Three pillars/or prioriJizing barrier requiremems
                                                    _,,_,_o...n.nc.
                                                    -C-,ndDwQI
                                                    lo-...--dww.&S,0--
                                                    .............. ol.,,._~,

                                                    -----
                                                    ---~
                                                    ~-
                                                    .,.__ ....... """"
                                                    0-....

                                                    ..._...   ~   ol "f,p., ...... --..o   "'°"'   0- luircfw
                                                    ' -.. b ~




       Information for each pillar was gathered by each of USBP's Sectors - which delineate a
geographical area of responsibility - using: field 51.lrveys, strategic assessment of the
operational need. and impact of investments; quantitative data on border activity derived from
Sector field operations; and feasibility assessments developed by subject rnaner experts. Each
border segment was scored across these three pillars, using quantitative and qualitative input and
pillar weightings as defined by CBP subject maner experts.

        The tool output result<; in a complete list of I&D priorities across the southwest border.
The list is reviewed and validated by a panel of experts who make the final recommendation to
the Chief of the U.S . Border Patrol. The projects identified in this letter are highest priority
projects, as developed from the prioritization methodology, for which another funding source has
not already been identified.




                                                                            FY19 2808 Administrative Record - 0238
     Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 6 of 24



The Honorable Patrick M. Shanahan
Page6

Impacts of Construction on the Effectiveness and Efficiency of the Border Security Mission

         As DHS works to reduce the flow of illegal immigration and the corresponding strain on
the immigration system, evidence over the last few decades demonstrates that physical barriers
deter illegal immigration, channel migrants to POEs or areas where they can be apprehended
more easily, and allow USBP to cover greater stretches of land witb fewer agents. This, in tum,
allows USBP agents to engage in other critical activities, including drug interdiction activities at
POEs.

        Following the construction of border barriers in San Diego. Ywna, and Tucson, the
number of illegal crossings and apprehensions i n each area dropped appreciably. By contrast,
areas without physical barriers saw an increase in apprehensions during the same timeframe. For
example, following the construction of barriers in San Diego, apprehensions in San Diego
decreased by 95 percent. Tucson Sector, by contrast. did not receive a barrier and saw a
significant increase in apprehensions. 1n 1992, Tucson Sector apprehended approximately
71,000 individuals. By 2000, apprehensions in that sector had increased by 768 percent to over
616,000. Such a dramatic shift in apprehensions clearly show the impact barriers have on the
flows of illegal crossings.

       Relatedly, physical barriers assist CBP with channeling migrants to POEs, where they
can be processed based on available resources orto areas of the border wbere they can be
apprehended more easily. This is especially true for family units and Unaccompanied Alien
Children. who often do not have the ability to attempt to breach the border barrier. This
channeling function helps ease the strain on CBP and Immigration and Customs Enforcement
detention capacity and allows USBP to more effectively and strategically deploy its resources to
maximize apprehensions.

        The physical barrier. along with the corresponding infrastructure and technology,
increases USBP's interdiction effectiveness rate - that is, the rate at which USBP apprehends
aliens that have illegally crossed the border. Barriers along the southern border. such as a steel
bollard wall, are most effective when constructed with complementary investments in technology
and lighting to alert agents of approaches or attempts to breach the wall. in conjunction with a
road or other form of infrastructure that allows USBP to respond more quickly when the sensor
is triggered.

DoD's Support to DHS and Reasons Why Barrier Construction Will Help The Anned Forces

       USBP has relied on DoD to accept and execute critical missions that work towards
achieving improved national security. Currently, DoD provides a wide range of support
functions in support of CBP. One of its critical support functions is aviation support. which
provides increased detections of illegal entries and increased situational awareness. resulting in
improved operational control oftbe border, all of which assists troops and USBP agents on the
ground. lt also increases the effectiveness of agents and troops on the ground, thereby allowing
DHS and DoD to better focus resources. DoD air support has also been used to move CBP
personnel to rapidly respond to migrant movements.




                                                                   FY19 2808 Administrative Record - 0239
        Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 7 of 24



The Honorable Patrick M. Shanahan
Page7

        In addition to air support, DoD monitors remote video surveillance system cameras and
conducts radio communications with agents in the field. This, along with the vegetation removal
provided by DoD, maintains clear fields of vision, increasing the safety of troops and USBP
agents, which reduces transnational criminal illicit activity. Similarly, DoD assists with
infrastructure maintenance and was critical in quickly deploying concertina wire when needed -
this engineering work impedes and denies the ability to enter the United States illegally. DoD
likewise assists with motor transport operations and maintenance to increase vehicle readiness
rates. DoD provides numerous types of administrative support which increases the operational
effectiveness ofUSBP and improves national security. DoD assists with observation and
monitoring at checkpoints and sening up, maintaining. and monitoring ground imaging sensors
with USBP agents. Finally, DoD provides medical support and protection to CBP.

        In general, the missions that DoD bas accepted at our request can be classified in two
broad categories. First, some of the DoD 's suppon provides critical assistance at a time when
it's most needed, but does nothing to fundamentally change the dynamic that create.s the need for
military assistance (i.e. surveillance).

        The second category of support received by DoD facilitates a fundamental and enduring
change to the USBP's operational capability as well as to the border environment. This type of
support, once completed, allows USBP agents to achieve their mission in specific geographic
areas with either no military support or with significantly reduced support in those areas. For
example, large sections of the San Diego Sector's barrier system (to include the physical barriers,
roads, lights, earth work. etc.) were constructed by military units. These enduring border
enhancements fundamentally changed the border dynamic so profoundly that the USBP has since
been able to manage border security in that targeted area without comparable military personnel
support.

         The border barrier projects that DHS recommends that DoD undertake pursuant to 10
U.S.C. § 2808 will fundamentally change the border dynamic, give a distinct and enduring
advantage to USBP as a force multiplier, and provide agents capabilities to respond more quickly
to illicit activities. The construction of the above listed projects will improve the effectiveness
and efficiency of DoD personnel by allowing DoD and CBP to shift away from responding to
frequent, low risk border incursions and instead concentrate a smaller, more focused set of
supporting resources on monitoring, trackjng, and responding to high risk activities being
undertaken by TCO.

       Because the requested projects will serve as force multiplier. it will also likely reduce
DHS's reliance on DoD for force protection, surveillance support, engineering support, air
support, logistical suppon, and strategic communications assistance. In other words, providing
border barriers and the accompanies roads and technology v.-ill allow DoD to focus its efforts on
a smaller. more focused area.




                                                                   FY19 2808 Administrative Record - 0240
    Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 8 of 24


The Honorable Patrick M. Shanahan
Page 8

Conclusion

       The IO U.S.C. § 2808 suppon actions being recommended by OHS today will
fundamentally change the border dynamic and. as required by IO U.S.C. § 2808, and will
improve the effectiveness and efficiency ofDoD personnel supporting CBP. The recommended
projects faci litate the accomplishment of the border security mission by reducing the amount of
support that the military would otherwise need to provide and by allowing the military to reduce
the geographical and materiel scope of its support and concentrate its capabilities in ever-
decreasing geographical areas.

                                     Best Regards,




                                     Kirstjen M. N ielse.n
                                     Secretary




                                                                FY19 2808 Administrative Record - 0241
Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 9 of 24




                                         FY19 2808 Administrative Record - 0242
     Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 10 of 24
                                           UNCLASSIJ1ED
                                a-OFltEJONl'CJIEFSOFSrAFF


                                                                                       CM-0112--l9
                                                                                        6May20t9



    FOR: ACflNG SECRETARY OF DEFENSE                                         DepSec Info_ _

    FROM: <loamllJosq,hf. DuoliJolJr, ~

    SUBJECT: (U) ~ of'Wheibet'tbe Coostmctioo of Barriers af the Southcm Border ls
             Nect5S8ry to Support the Use ofAnned Forces in Securing the Border

•      {U) Summary.

              (U) In responsetoyourtaskingmemodated April 11, 2019, this memorandum
              provides the Joint Slaff's views on ·whcdlec and how military oonstmction projects
              could support the use of die :aoncd ~ in addiicssing the national cm.agen,;;y at the
              soothem bonier.
          -   (U) Our analysis validates and e:q,ands upon the Preliminary Asc;essmeot that I
              provided you on February 11, 2019_ The Preliminary Assessmelit' s mam findings
              remain valid, and form the uodedying basis of analysis upon which this c:w:mo.t
              ~ t w a s built
          -   (U) Based on the findings of the Pn:liminar_y Assessment and this analysis, I have
              concluded that military coos!ruction _projects can support the use of the aoned forces
              at the souibem bonier. The following aoalysis will demonsttate how.

•     (U} Assessment Comidc:cations. ln ocwwflteting th.is asscssIDCnt, we oonsidm:d the following
      factors:

          -   (U) The 2808 projects as proposed by the Department of Homeland Security (OHS)
              in their Maroa 20~2019 response to your February 18, 2019 request to 1hert Scactary
              Nielsen (oontaincd in Appendix I).
         -    (U) lhe284 projeclsasrequeskdby DHS in their February 25, 2019requestfor
              assistance (RFA),. inoluding lhe ~ selected by you for construction in tcmche l
              (contained in Appendix l ) .
              (U) The projects OHS plam to ,oomplete llSing their FY19 appropriations and
              T ~ ~ fum:iluB: finis ([FF).
         -    (U) BooJer banier com1J.u::tion analysis perfurmed by OHS and included in dm
              Matdl 20, 2019 respome, md awdained in oas· Bonier Security Improvement Plan,
              January 4, 2018, Appendix B, US Border Patrol (USBP) Impedance and Denial
              Prioritization Strategy_
         -    (U) Past and current DoD suppcxt to OHS at the solJthem boroer.

•     (U) Consulmtioos. The Joint Staffcomulmd with DRS,. Customs and Bonier Protection
      (CBP), USBP, U.S. Northern C.ommaod (USNORlHCOM). and the US Army COlpS of



                                                                            •1-1
      Engineers (USACE).                                                      •



DRAFT Y6.Sian 14. CAO 1/.1'1.JI 1019               I                          - QSOOOfflfT-~
                                                                                                       19 -
                         UNCIASSDUDIJRJR OfflCIAL USE ONLY

                                                                FY19 2808 Administrative Record - 0243
            Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 11 of 24

                                       CLASSIFIED//fOR OFFICIAL USE ONLY



        •    (U) Comm Situation. Smee my prelim.imny assessment in Febnmy,, the imatioo. at the
             border has oontinued ro deteriora1c. 1he following .information is taken &om OHS slabuics,
             and the USBP Opcratioos a n d ~ \briefing to 135 oo April 29,, 2019.

                   -     (U) Statistics for USBP apptdieosions at the southern bonier~ ports of adly
                        (POE) include single adulm, unacoompanicd. children, and family uoits.. The .ownber
                         of apprehensioos ~ POF.s .increased from 47,984 in January 2019, to 66.,884 in
                         February 2019, to 92/J()7 in Man:h 2019. For context,, the total USB.P apprehensi<m:s
                        between POEsinMareb11ll 6, 2017.and 2018 combmed was 113.,259. 1
                   -    (U) Of lhe 92IHl USBP app.eheosions in March 2019, 62,507 were unaooompanied
                        children and family units, or 63% of the total. 2 Of those, 83% came from the
                        northern triangle oountries of Honduras, Et Salvador, and Guatemala 3
                   -    (U) USBP FY19 appRhensioos through March 2019 is 361,087. USBP
                        apprebeRsims fur all ofFY18 was 396,57'94. and FY17 was 303,9tt,S
                -       (U) The sedors with the highest app,-ehensioo totals in FYI 9 through Maroh 2019 are
                        Rio Grande Valley (136,675) and El Paso (71,063). Yuma, San Diego, and Tucson
                        all had approximately 32,000 apprehensions.6
                -       (U) COP anticipates April 2019numbel's to approach 100,000. Whileapprebcusions
                        typically decrease in the summer months, CBP anticipates approximately 4.,000-5,000
                        apprehemions per month per sector 1hrough the summer. This is in keeping with
                        historical averages and trench over the past 5 years.
                -      (U) ~ swge in moothly apprehension levels have placed considerable sir.tin on
                        CBP detention facilities, and CBP has had to dedicate more agents to migrant
                       processing. J\ppmximat.ely 404'/4 of USBP agents are assigned to processing and
                       detention duties evecy shift, with another 54% conducting administrati e duties,
                       training, or otf duty. 1bis leaves approximately 6% for operations and patrol, which
                       equates to 330 agents to cover aU 9 sectors per 8 hour shift, or 37 pee soot.or per 8
                       itoor shift.7

    •       (U) Summary of Conclusions in Prdiminary Assessment. The following summ:ari:tt.s lbe key
            conclusions from the Preliminary Assessment

               -       (U) "Mililmy OOltitlUCtion projects can reasonably be expected ID support the use of
                       the armed fon:e:s by enabling the more efficient use of DoD personnel, and may
                       ultimalrely reduce the demand for military SlllppOrt over rune. The wlWlructioo of



1 Stalislics mkm ftom,CBP's Southwest 8otder MigAliao Statistics
                                                                 wcbsin:,
hups;//www.d,p.p~'sw:@ dn'..mjprim
zt,hp;,,...,dJl,.11fi,'4 • e ~ d a - m ~....sP'ffl¥!"
3USBP 11Rat Brief: Soudrwcst Bonier,, USBP I ~ JJmsion. briefing to DS. Ap::il 29, 2019.
4   .._.,,._.,..,,.PP ','Joe+e~-roi@ Jqoqlfy-2QJS
s hgpsllwnn, !W I P ' - ! ! c ! r e ~ ~•7
6 btg,s:/hnnr@ 89""'--wp;,u.p/,,_,ff-bonkr11iptiopfgsl,jHw:book(:41Mchmsiom
''"Border Patrol: lssucs Rdell t o ~-~               aod·Sbmgy lnmu,gntionf'1vdpoints," US Gommcra
A<lOOO!ltability Office Rq,ott 11-50, Nov 2017; Border Patrol Manning Document. ODASD(H[)f&.DSCA) 24 April
2019.



                                                           2
                                  UN~IFIED//F OR OFFICIAL USE ONLY
                                                                        FY19 2808 Administrative Record - 0244
      Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 12 of 24

                                   CLASSIFIED//FOR OFFICIAL US£ ONLY



                  phy.sical haaiers should redooe lhe challenges to CBP and, tberelore. can be
                  rcasooab1y expected to reduce OHS requ.iretnalts f« DoD mpport. ~
                - (U) .,,HS cites a number of positive operational impacts of physical 'barrios In
                  gcnml, physical bauiers: contain incwsiom to the iromcdme borderprotcding
                  oommuoitits; effectively reduce lhe enforoemeot footprint and compress USBP
                  operations to the immediate border area; improve the ability to deb:ct. identify,
                  classify, and n:spon.d to illegal aotivity; physically deny tar:ain and incmtse vanishing
                  times; provide a furce multiplication ,effect by allowing ao agcot to rover a greater
                  area of palrol more effectively.T'IJ
                - (U) The Pre1iminaty Assessment concluded four main waJS how miliwy
                  construction imjects at the southern border can support the use of dre aaned foices.
                      • (U) "Constructing physical barriers in areas where militmy pasoone1 are
                          deployed could allow those forees to be re-prioritized to otbea- mission in
                          support of DHS.'" 16 Additionally, they oould allow the DoD to ~oritize
                          military personnel to other NOS priority mimoos.
                     • (U} "According to OHS, over time military oonstructron projects along the
                         southern border may allow for a reductioo of the Title 10 foo:e footprint and a
                         re.ailocation of National Guard peo;onnel as CDP adjusts its fiJroe allocation
                         ~ the southern bolder to account for chang a,eared in the.flow ofi[legal
                          immigration.,,1 I
                      •   (U) "Border barrier projects undertaken in areas where DoO peaonnel are not
                          ammliy deployed could also support the use of armed forces along the
                          .soothem border. n Specifically, "barriers aid in directing migant fl.ow,
                          assisting in making illegal immigration flows more predictable, and serve to
                          channel illegal immigrants towards locations that are opaatiooally
                          advantageous to OHS/' such as ports of eotty that is safer aod more orderly
                          fur boih the mjgrants and OHS agents. u
                      •   (U) ~ efforts to improve existing bamem have already had a positi e
                          impact on the use ofthe armed foroes at lhe :southem. border.u O This will be
                          expanded upon in the following analysis.

•     (U) Project Analysis Approach. Considering die above oonclusioos in the Preliminary
      Assessment. the team identified four key factors with wbidl to oond.uct this analysis. These
      additional facrorsAas requested by you fur u.s to oonsider" are Pl'CCS'SalJ to detcnnioe which



• Prdiminmy Assessmed, 11 Feb 2019, pg 6.
'.Pn:timinary AsSi sswmt; 11 Feb 2019, pg J_
llllbid,4.
ll D,id,l.
ll Ibid, 5-6.

ll Jbid,6.



                                            3
                             ON~IFIED//J 'OR OJ'FICIAL SE ONLY

                                                                    FY19 2808 Administrative Record - 0245
   Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 13 of 24

                            ONCLASSD'IED/WOR OFFICIAL SE ONLY



      conmuction projects could best support the armed 1m:es in addressing the national
      cmergmcy at the southern border. 1he four facmr:s are desaibed below.
         - (U) Fast, we considered DHS" s prioritization of pmjccts14• OHS cooduotred an
           exhaustive analysis of Impedance and Demal (l&D) Strategy as coruained in
           Appendix B to the OHS Border Sccimty lmpmvaneol Plan. l&D remains a priority
           capability gap for USBP. As amecbamsm fm informing investment decisions, USBP
           devdoped a tool to score and rank each pollmlial l&D investment across three pillars:
           ability to .achieve USBP strategic objectwe5; analysis of border ceasus data;
                 opemiooal and engineering feastmlity of each project. F.ach potential I&D
                ,i nvestment project (a total of 197 individual bordct- segments of varying lengths
                across the nine southern border sectois) was scored~ ~ three pillatS,
              lCSl.llfing in a comprehensive list of 33 border groups. These bcxdec groups, ranked t -
              JJ. contain all 197 individual segments. DHS., mcommcodcd 2808 projects are all
              highly ranked, contained in border groups 4-12 (widi two projects in priority 27 and
              30). For oontext projects_in border groups 1-3 are all in Rio Gmnde Valley Sector,
              many of which planned ,to be executed using OHS appropriati.om.
          - (U) Second, the team considered current migrant flow as measured by monthly
             apprehensions in the sectors coae:sponding to the moomlJIC'Aded oonstruction ·
             pmjects 15• History has shown migrants flow.s to be variable, however since the
             cw:rent requests for DoD suppert are based in large part on cwrent and projected near
              futw:c migrant flows, their inclusion for analysis was key.
          - (U) Thini, the team considered current troop dispositions and support missions per
             CBP border sector. DoD personnel are cmmttly performing a wide range of tasks and
             missions, and nmnber approximately 4,500. T32 ,ground support is designed to
             alleviate oon--operational tasks from CBP agents., fmeing up more to perform law
             enfGroement duties at the border. 1'32 aviation support =mists CBP in detection and
            ~toting of migrants. TIO support is primarily in a detection and monitoring role
            through the mobile surveillance camera (MSC) site opecators. Since the inception .o f
             this mission in mid-Februacy 2019., DoD MSC Sites have assisted CBP in 7,690
            migrant apprehensions, and the seizure of 2,232 lbs of illicit &qgs. Tl 0 personnel
            have also helped harden multiple POEs and install over 100 miles ofconcertina wire..
            Near future Tl 0 support will also include assisting CBP in their migrant~
            nnssion.
         - (U) Fmally, the team considered the type of land (federal or private) upon which the
            proposed projects were to be undertaken. Additional processing IS required by OHS
            to procure land or obtain approval to coostruct projects on private land. This process
            can vary by project, by state, and by sector~ which. can inaease the time to the start
            construction. The team considered the remporal implications of federal vetSUS private
            land, and the impact of a potential delay in the ability to re-pcioritiu DoD support
            and concentrate CBP resources.


1~ DRS Bonier Group prioritization and analysis methodology cno«anx,d au 1be OHS Bonier Security Improvement

            •
Plan(BSIP). Jauuy 2018,Appeodix B, U.S. Borclc:rPabOl lmpaiaace md Demi Priorilmdion Strategy.
0 While1be analysis used in USBP Ll:D Strategy included an .uw waeot of migrant flow, howe¥er-1hat Bow has

   "Diod :ggailicandy since lhat asscssmcot, this assessmmt lXlllSidcledasn:ntud projected migrant How as a
..........,_ &dm. AD apprebemioo data tab::n lrom tbe official OHS US CBP Swdnw::st .Border Migra1ioo slalistics
websile nq.-1Jwww.chp.&9v/newsroom/SbllSISYf:bonlP:-mipatinli)


                                                       ,4
                           UNCLASSD'IED/IFOR OfflCL\L USE ONLY

                                                                      FY19 2808 Administrative Record - 0246
    Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 14 of 24

                        ONCL~D'IED//FOR OFFICIAL USE ONLY



•    (U) Summaiy ofProject Analysis by Sedor.
        - (U) In general, construction ~ in oac sector ofthe bonier have ri.pp!e etfocts
           across all other scctots.. This recognition drives om conclusion that any bonier haaicr
           constmctioo suppom the use of'Che anned forocs on the bonier to some cxtmt,
           regaidlcss of where the eoostruction ocews r:dative to the   cmrent     location ofDoD
           operations. However, giv.en finite resouroes, certain constmctioo projects are more
           beneficial lhan othet:s. To that end,, you asked lha.t I identify facton5 that -would
           inform your determination that constmctioo is necessmy to support the use of the
           armed forces, to include providing )'OU ¥midi specific projects to Wldet1ake.. The
           below section summaries the (indings ofoo.r analysis.and presents our recommeoded
           prioritized list of projects. The complete scc::tor by sector analysis ofeach project is
            included in Appendix 2

        -   (U) The results ofoor.analysis coosubiog all recommended 2808 projects and
            remaining 284 pmjeci:S are preseulM in Table 1 below. We considered theCBP
            Border Group Priority, apprebeosioos, DoD force disposition, and land type. 1he
            table, priori1imd by Joint SlaffTank, displays the Border Group Priority ofeach
            project, the length in miles ofeach project, the apprehension totals for the associated
            sector. OoD force totals per- sector, land type for each project, and projected cost of
            each project. We prioritized the projects in El Paso Sector first (3 total}, followed by
            projects in San Diego Sector(3 total), Yuma Sector projects third (6 total). the Laredo
            Sector project fourth (1 rot.al), and El Centro Sect.or projects fifth (2 total). As
            requested, we also oonsidett.d cost ofeach project, arriving at a recommended project
            list of 15 total projects, fur 169 miles, totaling SJ.6B.




                                     5
                       UNC~IFIED/IFOR OFFICIAL USE ONLY

                                                              FY19 2808 Administrative Record - 0247
       Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 15 of 24

                              IJN~D'IED//J70R OFFICIAL USE ONLY




       I
                •       .........        '                 l,JQ.      11D          SUIII

                •
                                                                                   -
       J                D'I' 1""-i.      f      7lMl                  l'ID
                                               «JU6l)                              $l4'IN
       J        ll      ICl'l'lca,}     u                             11D

       •
       ,.       '         • .... l
                        SDC             u                             fD           GIii

                '      SDC• "'"Ii .1     l     Jl.171
                                              (JUJO         1"1  •    no           $1111




                                                                                   --
                u         acu
      '.,     1ttn      TIIMIM7
                                         J

                                        Jf
                                                                      ID
                                                                      ft:D,
                                                                                   IIUI



      •
      , '
                                                                                   --
                       fllJUl'ftiJ       l                            lD           ROI

               11
                       Ymltll'nj
                        . (,J..l       !7.5   ~
                                               ll,lll
                                                            mrl       DD I

      H        11      l'IOU Pnlj 1    . J                            fal          SIii(

      1l      -i         J.aI'7         SI     IJJJI
                                                           ·•1 •
                                                                      ...
                                              ~)                      l'IU        $lnol

      u
      1J
               ~

               ,
                         U.C5
                         q.c,
                                        I

                                        u
                                               II.All
                                              (lt.JJt)
                                                            246,.     JIU
                                                                                   Sl5ll
                                                                                  .sz,ar


  Ta&lc L Remi• 1wwf21011214 ~ L i l t 1.



  • M Onrall Qwnson               Bwd m lhis mal,sis, I haw concluded Chat military comtru:tiau
      projects~ oa • •nrym ~ t h e u,e ofthe mned forces. C.oostruction ofthele ~
      will 91,pporttllme tomes by embtingmare efficient we ofDoD pcrwl, amay
      uJt.rnaSay mace dae cl,:,,mnd fiJr mi)Qary support OYU ti.me. Ahbougb militia) UWIUICWO.
      projects .&oag the a-d-:nl bolda-msymt 1Dt:viac .U DBS raquiRmmS fol' DoD suppcat.
      comtIUcboD of6e banic. 3 ) - - . Jaould Jaluee the cballenges to CBP and., diacfiJr..; cm
      be ..-.saoably c:apeclCcl 1o Rducc DBS RqUirancm for DoD support ow:r time.

. •   {U)   &s;w,,,,•.,.,,.,.
                            Com.idcr tbe.afme llll1yli:s and ,ecmunc,edftl prqectlistiq ~
      your decisim as IO lltD:daWldlldMI JXojccts~ DeOeSSllj to Siipp)d tbe ~of1he
      llmed boes It 1hc ,._dbffn banla-.


 l\qwed By: [PreparedllyJ




                                           6
                         UNCLASSIFIED//l"OR OFFICIAL USE ONLY

                                                              FY19 2808 Administrative Record - 0248
Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 16 of 24

               UNCLASSIFIED//FOR OFFICIAL USE ONLY




                                7
              IJNCLASSIFIED//FOR OFFICIAL USE ONLY
                                          FY19 2808 Administrative Record - 0249
    Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 17 of 24

                         UNCLASSIFIED//FOR OFFICIAL USE 01\"LY




     6••       pt

         -   (U) Coaslnlction projects unclcr 214 +wd•rity •ITOqUClllcd by DHS in da Fcbnmy
             2S~ 2019 RFA. DHS n:qucscd Doi) _ _ in the c:Bl0iQa of 11 ~
             ~ pawl to uhority mdcr 10 U.S.C. 214. lhc1DCill lilt tJCIUtairo 11
             ~ all oo b1cnl property. Y°'1apptow:d1bctllffle bighrsr:pi(mly pqects
             (Y. . . 1 md 2, El Pao 1) on Maadl 25, 2019,.andmoctificlli«Jlo101IMJI.IC ~ on
             April 9, 2019.· The next four projects~ in die DRS RPA (El Centro 1,
             1U0IOO l-3) haft~ propo$C(l fua ooastudiou usiaa1 ,emnc1 tnidleoffimding
             pnwt to Section~-aulhority. The, ao1ui1u11g raur pniecu inclucled in the OHS
             &FA (fUCSOll 4, Yuma 3, El Pata 2. and TIUJIJ. S} hoc bClcn .indtldcd for
             COPMtiahOll in this 8S9II svnmt, and• ondinecl in Table l below.

I        -   (U)Olnstructiooprojects Ullder2'0llldllaity•~byDHSio.CheQ-Mateh
             20.. 2019 respame to A/SD (fahle 3). DBS rcqucstccl • eclditiooal 10 projects be
             QXIMd ind pnumt to aulbocity UQ!llcr 10 U..S.C 2IOI. Of die 10 projects, live~ on
             prmfe·land, and fiw arc Oil fed&:nJ land.




     I          n         TCA4           1         DBS
     ,          l7        YOM3           1         DBS       .I'• tinaidend ia 2811
    u
    11
                30
                31
                          l'.PTJ
                          TCA5
                                         1
                                         1
                                                   DBS
                                                   DBS
                                                             ""       ~t




                                              •
                      UNCLAS..~IFJf.01/li'OR OFFICIAi. USE ONl.Y
                                                           FY19 2808 Administrative Record - 0250
Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 18 of 24

                 UNCLASSDUD//FOR OFIICIAL USE ONLY




  1        ..        soc,            J       n:o           1"/ 13
  2        s         ELCS            t       PRI            W/S
                     YUM:6.                                 l'7/ l'
  3
  4
           '
           7         LRT7
                                     2
                                     1
                                           fFJWl'lll
                                             nu            413/11 ·


          ,•
  5                  EPTI            i       RD            17'63134
                                             nu             ~,s
  '
  7      1"17
                     ELC9

                    ~1•
                                     1
                                     1      no             Wl/14
  I       11        YUMll         3          no            1'7 / 14
  ,       u         socn             1      llED           166/U

 ••       u         LRT 12           1      -'RI .         1113/ 18




                                 9
                UNCLA.SSIFIEDflFOR OfflCIAL USE ONLY
                                           FY19 2808 Administrative Record - 0251
        Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 19 of 24

                             UNCLA$IFIED/JFOR OFFICIAL USE ONLY



                                 Appendix 2 - (U) Projed Analysis by Sector

    •    (U) El Paso Sector Projects: faint StaffPriority 1-J
                                             a
             - (U) Border Group Pciorigr jlmjcct includes 12 tot.al miles ofaew primary a.md
                  secondary pedestrian ~ in vicinity ofAnteJope Wells POE. Additiomtty as
                  requested., •-e also oonsidcred El Paso 2 (Border Group Priority 30) from. the 284
                  RFA which mdudes 24 miles of wbiele b.anier replacement o.n feder:al. land.
                  Although _prioritized 30 of33, the additive effect of rq,Jacing ineffecti:v,e vehlcle
                  baniers with 36 miles of peclestriao. feocing in the second highest apprebeo.si'Qn scctol"
                  is why-we grouped tbe:sc pcojects togdbcr. A11 of these projects are on federal !am..
             - (U) USBP apprmmsions m B Paso Sector COIICDtly rank scoond on1y behind Rio
                  Grande Valley sector, widl f'Yl9 ro date (71,063) already eclipsing FYl7 anil FYlS
                  combined total (56,754). Priority 8 is expected to dlamlel migrants to the Antelope
                  Wells POE~md mcrease vanis-hing time tiSOCiated with proximity to highway 81 .
                  The rugged temun on both sides ofthe border presents nmnerous hazams for bG1h
                  migrants aad agents; clwmeling mignnts to die P O E ~ the safety ofaU
                 peisormel Ad.ditionatly, FJ Paso 2 from 284 RFA (Priority 30) the new pedemian
                  fencing in nwnerollS non-e@nliguous locations along the border. i.mdndmg in vicinity
                 of Antelope Wells POE, will decmase locations through w.bicb mig,:ants caneasilly
                 cross.
            - (U) The DoD ~ y has a total of l,,363 personnel in El Paso Scaor (1_,144 fide
                 10 and 219 Title 32). This total includes the Tatle 10 forces associated with RFA 1

                 Paso Sector also has the highest total numbe£-0f MSC srtes at   •
                 Crisis Response Force. stationed at Fort Bliss on a 48hr ~ to deploy ooler. El
                                                                                        Due to the rugg,ed
                 terrain presenting limited visibility,, limited existing pedestrian fencing, and difficulty
                 in CBP' s ability ro both monitor wide areas and .respond quickly, more MSC sites are
                 reqwred to augment CDP in vicinity of these _projects. Additiorud fencing in mis
              · sector will redooe the areas dial migrants can aoss easily, lessening the areas CBP
                needs to con.tio:oously monitor, thus reducing high level of need for DoD to operate
                MSC sites and enabling CBP agents to conceotrate on smaller geogcq,bic areas. DoD
                personnel also reoendy completed hardening of the Antelope Wells POE. potemti:ally
                increasing the effectiveness these proposed projects.
           - (U) For historieai contexit, in 1993, Fl Paso reconied approxiroate•y 285,000 migmn.t
                apprehensioos. Opemtion Hold the Lme infused pctSOnnel, technology, and physical
                barriers and by 1994 badtcducedappieht-.ibions by 724/4. By 2015, apprehensions
                wc:cc down ,t o 14,495, an owoll mluction. of 95% from 1993 levels. These projects
                are anticipated to oonbiblJte to the same effect of reducing overall between POE
                appre.~ ions.

•       (U) San Diego Sector Projects: Joint St.atf Primty 4-6
            - (U) Border Group Priority 4 project i:nclucles 35 miles of new primary an.d new
               secondary pedestriam feocmg system in vicinity of the Otay Mesa POE. Border
              Group Priority 11 puject meludes J miles ofnew secondary pedestrian fencing
              system in vicinity of the Tecate POE. All of 1hese projects are on fedenll land.
           - (U) USBP appreheosioa:s in Saa Diego Sector have increased fiom FYI 7 to OWJ1CI1t,
              with FY19 apprehensiom to date {31,071) set to eclipse FY18 total (J8,59l).. San



                                             10
                           UNCLASSJffEDIIF'OR OFnCIAL USE ONLV

                                                                    FY19 2808 Administrative Record - 0252
    Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 20 of 24

                            UN~DlEDl/t'OR OFFICIAL USE ONLY



                Diego Sector is mallmging due to the inter:spo:sio11 ofh i g h l y ~ ~ and
                highly DlOWltainoos areas,. presenting a Jow vanishing time in bcMlh fypes oft.enain.
                Priority 4 i-. intended to add pedemian fencing to rugged terrain east ofthe highly
                mhmiized areas of()Cay Mesa and <Jhula Vista. This temun ~ chal~ both
                in detection and mooitoringand ~ o n s , creating a low.vanishing time
                environment. Priority 11 adds .new secondary pedestrian~ on. eidtec side of the
                Tecate POE. While oot highly wbanized nolltb ofTccate, 1hc tcnain is.l'Ug80C:l aod
                ~ have acoess to highway 94, dectcasiog v.wishing time.
           -    (U) The DoD conmtly has .a total of 166 per50onel (105 tide 10 and 61 tide 3.2), and
                operatesllllloobile swveillaDOe camera (MSC) sites in San Diego Sector.. These
                projects are designed to chanoel migrants to existing POEs, redoomg die need for
                DoD detection and monitoring between the POEs. This would also eoabJe CBP
                agent's to focus less on the tugged terrain to other areas preseming low vanishing
             time.
           - (U) For historical context, in 1992. San D~ was the epioonter of illegal migration
             300 drug trafficking, with .appr:cbmsions CX<W'Cing 560,000. Through Opes:ation
             Gatekeeper., similar to Opention Hold the Line in El Paso, apprehemion levels
             declined to 26~90 in 2015, a 95% decrease from the 1992 levels.

•    (U) Yuma Soetor Projects: Joint 8aaff Priority 7-10
         - (U} In the Yuma Sector, DRS recommended construction of multiple segments in
            three Border Group Priorities. Priority 6 (2 segments} includes 3 mile., ofnew
            primary and secondary pedestrian fencing in vicinity ofthe Andrade POE and along
            the Colorado River (segment 1 is on federal land, but segment 2 is on private land).
            Priority 10'27 includes 31 miles ofnew secondary pedestrian fencing on the Barry M.
            Goldwater Range. Priority 10 (3 segments} includes a total of27 miles in vicinity of
            San Luis POE and along the Colorado River. Additionally, as req~ we iocluded
            Yoma 3 (Bon.lee Group Priority 27) &pm the 284 RFA which incl~ 31 miles of
            vdlicle harriec replacemem in. the Cabe7.a Prieta National Wildlife Re~ Priority
            1007, 10, and Yuma 3 are all on fedeml land.
        - (U) Based on the remote location not near au urban area or highway, low Bonier
           Group Priority, and OSD analysis of Yuma 3 included in the 284 assessment, we did
           not include Yuma 3 in our Joint Staffpcioritm:d list ofcoostruction projects..
        - (U) USBP appreheosiom in Yuma Sector fur FY19 to date(31~9J) have already
           eclipsed FY18 total (26,244) and are on pace to eclipse FYIS and FYI 7 oombined
           (39,091 ). Priority 6 and Priority l 0 projects are intended to increase vanisbing times
           associated with the urbaoi2lCd areas near Yuma, San Luis. and proximity l o ~
           8. Priority l 0!27 along the Barry M. Goldwater range are expecred to reduce the need
           for CBP patrols and limit potential impact to military training. Howevec, impact to
           military tnining over the past five years has been negliglole, as only 195 sorties out
           ofa total of2S:S.732 sorties have been impacted (<0.1%) with only one training event
           canoelled.              ' .
       -       (U) The DoD wrrently has a tood of 197 personnel (l 03 title 10 ad 93 tide 12). and
               opemtes IIIIMSCsites in Yum.a Sector. Yuma Scctorpr"CSCOts diveae cballeoges
               including very remote scctioos, and wbanized sections along the Cotomdo Riv.er.




                                       11
                          UNC~DlED//FOR OFFICIAL USE ONLY
                                                                FY19 2808 Administrative Record - 0253
    Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 21 of 24

                        UNCLASSUU:D//FOR OFFICIAL US£ ONLY



            These projects are designed to focus migr.mts l o ~ dlc POE~ enabling CBP to
            .ooocentrate its agents and reduce the oyenJ) need for DoD support.

•    {U) Latulo Sector P{Qjects: Joint StaffPriority l I. _
         - (U) Border Group Priority 7 includes 52 miles ofnew primmy pecb1rian fence
           system starting from the Laredo-C.olumhia Solidmity POE and exrendmg north along
           the Rio Grande River. Bor:der Group Priority 12 mdooes 75 miles of new primary
            pedestrian fenoe system starting :from the Lareclo-Teras Mexican Railway
           lntiematioo:al Bridge POE and extending soUlb. Both projC0tS are on private land.
            Due to the cost ofboth of these pro~ the Bordcz- Group iPrioriitles, and !be land
           ~ the Joint Staff m.::ommcnds Priority 7 only to maximize ability, t<0 construct
           p"'ccts in other sectors.
         - (!U) USBP apprehemions in Laredo Sector in FYI 9 • date ( i8, 120) are ,on pace to
           eclipse FYl8 total (32,641). Based on Ole DBS oomtndion projeo.ts in the Rio
           Grande Valley Sector, DHS anticipates migrmt flows and illicit drug traffic to shift to
           areas in vicinity of Laredo. Therefore., oonstmdion. projects are necessary in order to
           mitigate potential future ~ migrant and drug ffows.
        - (U) The .DoD curreotly has 403 personnel (85 title 10 and l U title 32), with ladsc
           sites m the sector. DoD personnel receotly compJeteil hardening of the ~
           Columbia Solidarity POE. Overall the temun ,i n 1hi:s sector is tlat, and the Rio
           Grande River section associated with Priority 7 afbdsnumer.ous crossing sites.
           Building Priority 7 would enable DoD peaonocl and OBP agents to focus on lower
           v:aoi.shing time areas associated with Laredo city.

• M      Et Centro Sector Projects: Joint Staff Priorit;y 12-13
        - {U) Border Group Priority 5 inch.Ides l mile ofnew sccoodaiy pedestrian fence
             system at the Calexico West .POE. Border Group Priority 9 includes 12 miles ofnew
             secondary pedestrian fence system in vicinity ofCalerioo West POE. Both projects
             are on private land.
        - (U} USBP apprehensions in El Centro Sector have also increased from FYI 7, with
             FY19 appreheosioos to date (18,492) onpaoetoeclipse .FYU total(29.230). The
             highly dense whan area of Mexicali ~ directly across thc border sold:h of the Calexico
             West POE. Aocordmg to USBP, El Centro has the lowest vanishing time ofany
             sector along the southem border, and in vicinity ofthe Calexico West POE im
            ,particular. The urban areas of CalexiCQ, FJ Centro, and access lO numerous highways
             and intastate 8 present numerous apprehcmion ~ Priority 5 and 9 are
          · intended to channel migrants to the POE, reducing the numerous vanishing time
            tbrea1s along this section ofbox:der.
            {U} 1he DoD currently has a total of246 per3>DDd (53 title IO aoo 193 titl~ 32), and
            opet:ates I MSC sites in El Centro Sector. Due to die flat terrain in this area. fewer
            MSC sites are able to cover a wider section of ta:rain. Additional fencing in this
            sector would enable DoD personnel to prioritizesecb>t'S 'With higher migrant
            apprehension rates.




                                     12
                       UNC~IFIED//fOlt OfflCIAL USE ONLY

                                                              FY19 2808 Administrative Record - 0254
 Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 22 of 24



S·WB 2808 Authority Construction Projects Overview




                                                         FY19 2808 Administrative Record - 0255
Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 23 of 24




                                          FY19 2808 Administrative Record - 0256
           Case 1:19-cv-00408-TNM Document 76-2 Filed 09/17/20 Page 24 of 24




                                                                                         I




 0
 ::)
 0
.~
 Ill
 ii:



·!·
 Z
 ::)
       ·


                                                     FY19 2808 Administrative Record - 0257
